 1   ``

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DIMITRIUS FOSTER,                                  No. 2:17-CV-0439-DMC
12                        Plaintiff,
13              v.                                       MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17

18                   Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (Docs. 9, 10, and 30), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the court are the parties’ briefs on the merits (Docs. 27 and 28).1

23
            1
                     On February 13, 2018, the court directed defendant to submit a Supplemental
24   Administrative Transcript to complete the records in this case. See Doc. 24 (February 13, 2018,
     order). Plaintiff was permitted leave to file a new opening brief after submission of the
25   Supplemental Administrative Transcript. See id. The Supplemental Administrative Transcript
     was lodged on February 28, 2018, and plaintiff thereafter filed a new opening brief. See Docs. 25
26   (notice of lodging Supplemental Administrative Transcript) and 27 (plaintiff’s new opening
     brief). Because plaintiff elected to file a new opening brief, the original opening brief at Doc. 13
27   is deemed superseded and the matter will proceed on plaintiff’s new opening brief filed on April
     16, 2018 (Doc. 27), and defendant’s answering brief filed on May 16, 2018 (Doc. 28). Plaintiff
28   did not elect to file a reply brief.
                                                        1
 1                  The court reviews the Commissioner’s final decision to determine whether it is:

 2   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

 3   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

 4   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

 5   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support

 6   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 7   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 8   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 9   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

10   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

11   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

12   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

13   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

14   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

15   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

16   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

17   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

18   Cir. 1988).

19                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

20
21                           I. THE DISABILITY EVALUATION PROCESS

22                  To achieve uniformity of decisions, the Commissioner employs a five-step

23   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R.

24   §§ 404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

25                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
26                                  not disabled and the claim is denied;
27   ///
28   ///
                                                         2
 1                  Step 2         If the claimant is not engaged in substantial gainful activity,
                                   determination whether the claimant has a severe
 2                                 impairment; if not, the claimant is presumed not disabled
                                   and the claim is denied;
 3
                    Step 3         If the claimant has one or more severe impairments,
 4                                 determination whether any such severe impairment meets
                                   or medically equals an impairment listed in the regulations;
 5                                 if the claimant has such an impairment, the claimant is
                                   presumed disabled and the claim is granted;
 6
                    Step 4         If the claimant’s impairment is not listed in the regulations,
 7                                 determination whether the impairment prevents the
                                   claimant from performing past work in light of the
 8                                 claimant’s residual functional capacity; if not, the claimant
                                   is presumed not disabled and the claim is denied;
 9
                    Step 5         If the impairment prevents the claimant from performing
10                                 past work, determination whether, in light of the claimant’s
                                   residual functional capacity, the claimant can engage in
11                                 other types of substantial gainful work that exist in the
                                   national economy; if so, the claimant is not disabled and
12                                 the claim is denied.

13                  See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).

14                  To qualify for benefits, the claimant must establish the inability to engage in

15   substantial gainful activity due to a medically determinable physical or mental impairment which

16   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

17   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

18   impairment of such severity the claimant is unable to engage in previous work and cannot,

19   considering the claimant’s age, education, and work experience, engage in any other kind of

20   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

21   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

22   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

23                  The claimant establishes a prima facie case by showing that a physical or mental

24   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

25   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

26   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

27   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

28   ///
                                                       3
 1   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

 2   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

 3

 4                              II. THE COMMISSIONER’S FINDINGS

 5                  Plaintiff applied for social security benefits on December 10, 2012. See CAR 16.2

 6   In the application, plaintiff claims disability began on May 23, 2009. See id. In his brief,

 7   plaintiff alleges disability due to “chronic low back pain/strain/sprain associated with L4-5 and

 8   less significantly L5-S1 disc bulging and facet arthropathy, bilateral knee osteoarthritis, and

 9   adjustment disorder with mixed anxiety and depressed mood.” Plaintiff’s claim was initially

10   denied. Following denial of reconsideration, plaintiff requested an administrative hearing, which

11   was held on January 23, 2015, before Administrative Law Judge (ALJ) Mark C. Ramsey. In an

12   August 17, 2015, decision, the ALJ concluded plaintiff is not disabled based on the following

13   relevant findings:

14                  1.      The claimant has the following severe impairment(s): chronic low
                            back pain/strain/sprain associated with L4-5 and less significantly
15                          with L5-S1 disc bulging and facet arthropathy; bilateral knee
                            osteoarthritis; and adjustment disorder with mixed anxiety and
16                          depressed mood;
17                  2.      The claimant does not have an impairment or combination of
                            impairments that meets or medically equals an impairment listed in
18                          the regulations;
19                  3.      The claimant has the following residual functional capacity: light
                            work, except the claimant can only occasionally perform postural
20                          activities but can frequently balance; no climbing ladders, ropes, or
                            scaffolds; mentally, the claimant is limited to simple unskilled
21                          work;
22                  4.      Considering the claimant’s age, education, work experience,
                            residual functional capacity, and vocational expert testimony, there
23                          are jobs that exist in significant numbers in the national economy
                            that the claimant can perform.
24
                    See id. at 18-30.
25

26   After the Appeals Council declined review on January 4, 2017, this appeal followed.
27          2
                   Citations are the to the Certified Administrative Record (CAR) lodged on
     September 7, 2017 (Doc. 12), and Supplemental Administrative Transcript (SAT) lodged on
28   February 28, 2018 (Doc. 24).
                                                       4
 1                                           III. DISCUSSION

 2                  In his opening brief, plaintiff argues the ALJ erred by failing to properly consider

 3   the opinions of consultative examining physicians Drs. Chiong, Henry, and Van Kirk regarding

 4   the need to use a cane.

 5                  1.         The ALJ’s Analysis

 6                  At Step 4 of the sequential evaluation, the ALJ considered the medical opinions of

 7   record to determine plaintiff’s residual functional capacity. See CAR 20-28. Regarding the

 8   consultative evaluations performed by Drs. Chiong, Henry, and Van Kirk, the ALJ stated:

 9                  . . .Dr. Aung-Win Chiong, Board Certified, performed an internal
                    medicine CE August 8, 2012, for complaints of low back pain with
10                  sciatica, right knee pain and right ankle pain. The claimant reported that
                    his son bought him a cane a year ago and that he lives alone. The physical
11                  and neurological examinations were normal, except for some elevated
                    blood pressure (140/92), lumbar spine tenderness and some decreased
12                  range of motion (ROM), positive bilateral supine straight leg raising, right
                    wrist tenderness and some decreased ROM, right knee tenderness and
13                  some decreased ROM, decreased motor strength of 4+/5 on the right knee
                    joint, 4+/5 right hand grip strength, antalgic gait favoring the left leg, and
14                  unable to balance on heels and toes and perform tandem gait. Diagnoses
                    were lumbar radiculopathy, right knee arthritis and right wrist arthritis.
15                  The functional assessment indicated the claimant could lift 20 pounds
                    occasionally and 10 pounds frequently, walk/stand up for four hours, sit
16                  six hours, occasionally perform postural activities, occasionally perform
                    gross and fine finger manipulation with the right hand, and had workplace
17                  limitations but the doctor did not identify the limitations. In commenting
                    on the evaluations, Dr. Chiong indicates that observation of the claimant
18                  during the examination and post-examination indicated his symptoms
                    appears to be out of proportion to his physical findings. The doctor further
19                  indicated the cane the claimant used appeared be very new even though
                    the claimant alleged he used it for a year but said he recently changed his
20                  cane. “Outside of the examination room he was using the cane with an
                    antalgic gait until he turns the corner when the need for the cane was less
21                  obvious” (Exhibit 1F).
22                                   ***
23                  Dr. Michael Henry performed an orthopedic CE April 3, 2015, for
                    complaints of low back pain. The limited physical examination was
24                  normal, except for some decreased lumbar ROM. The doctor diagnosed
                    displacement of intervertebral disc, site unspecified, without myelopathy.
25                  The functional assessment indicated the claimant was limited to less than a
                    full range of sedentary work (Exhibit 15F).
26
                    A Report of Contact dated July 10, 2015, indicated the CE at Exhibit 15F
27                  was some form of a short version of a normal CE and was not complete.
                    The undersigned after reviewing the CE ordered that the SA be contacted
28                  concerning the incomplete CE and ordered a new CE on the claimant.
                                                      5
 1                  After ordering the new CE, the SA forwarded a longer vision [sic] of
                    Exhibit 15F, which is at Exhibit 17F, and the new CE ordered was
 2                  received and entered into the record as Exhibit 18F (Exhibit 16F).

 3                  The longer form of Exhibit 15F, now Exhibit 17F, indicated the claimant
                    complained of right knee, back, wrist, and bilateral ankle pain, nerve
 4                  damage, worse back pain, weakness in the legs, and arthritis in the knees.
                    The physical examination was normal, except for some decreased lumbar
 5                  spine ROM, positive straight leg raising bilaterally at 65 degrees, mild
                    stiffness and tenderness of the lumbar spine, and walked with a cane. Dr.
 6                  Henry diagnosed displacement of intervertebral disc, site unspecified,
                    without myelopathy. The functional assessment indicated the claimant
 7                  was limited to less than a full range of sedentary work (Exhibit 17F).

 8                  Dr. Dale Van Kirk performed a comprehensive orthopedic CE June 22,
                    2015, for complaints by the claimant of low back pain with radiation down
 9                  the legs and knee pain, right side greater than left. The physical
                    examination was normal, except for some decreased lumbar spine ROM,
10                  crepitation and tenderness of the knees bilaterally, abnormal Romberg test,
                    difficulty performing tandem walk, and able to squat halfway. The doctor
11                  diagnosed chronic lumbosacral musculoligamenous strain/sprain
                    associated with L4-5 and less significantly L5-S1 broad-based disc bulge
12                  as well as posterior facet arthrotopathy noted on MRI in May 2013. He
                    also diagnosed bilateral knee osteoarthritis. The functional assessment
13                  indicated the claimant could perform light work, using a cane when
                    walking on even and uneven train [sic] due to balance problems,
14                  occasionally perform postural activities (the medical source statement
                    form indicates no balancing, crouching or crawling but all other postural
15                  activities occasionally), and avoid working in extreme cold and/or damp
                    environments and at unprotected heights. The doctor identified no
16                  manipulative limitations (Exhibit 18F).

17                  CAR 21-24.

18   As to the opinions expressed by these doctors, the ALJ stated:

19                  As for the opinion evidence, the undersigned gave minimal weight to the
                    medical opinions of Dr. Henry (Exhibits 15F & 17F) as his examination
20                  findings do not fully support the limitations he identified, and they were
                    inconsistent with the medical opinions of Dr. Van Kirk who performed a
21                  comprehensive orthopedic CE subsequent to Dr. Henry’s CE.
                    Furthermore, Dr. Henry’s opinions are inconsistent with the SA physical
22                  determinations as well as treating clinical and diagnostic findings, as there
                    was no evidence of a disc herniation or protrusion or nerve root
23                  compression or impingement. His opinions were further diminished
                    because the record contains no evidence of any spinal surgery, lumbar
24                  epidural steroid injections, regular treatment by specialists, or EMG/NCE
                    testing of the lower extremities. The Function Reports both indicated the
25                  claimant’s cane had not been prescribed but that he had purchased it.
                    Lastly, no more than minimal weight was given to Dr. Henry’s CE
26                  because during the mental CE, Dr. Liddell observed that the claimant
                    ambulated without assistance and without difficulty and the Function
27                  Reports indicated that the claimant’s cane was not prescribed.

28   ///
                                                       6
 1   Dr. Chiong’s (except as discussed below) and Dr. Van Kirk’s medical
     opinions (except as discussed below) as described in their consultative
 2   evaluations were given significant weight as they were supported by their
     examination findings and observation of the claimant and in the case of
 3   Dr. Van Kirk, his review of diagnostic testing of the lumbar spine.
     Treating clinical and diagnostic findings as well as chart note annotations
 4   further support this weight. Lastly, the SA physical determinations
     indicating the claimant is limited to a modified range of light work and the
 5   absence of any spinal or extremity surgery, EMG/NCS testing of the lower
     extremities by the claimant’s treating sources, chiropractor care, and
 6   courses of physical therapy further support the weight given to Dr.
     Chiong’s and Dr. Van Kirk’s medical opinions.
 7
     The undersigned gave minimal weight to Dr. Chiong’s opinion in the
 8   written portion of his CE that the claimant could stand/walk four hours as
     the SA physical medical consultants did not accept that opinion and it is
 9   inconsistent with Dr. Van Kirk’s functional assessment that found the
     claimant could walk/stand six hours. Furthermore, treating records no not
10   contain clinical or diagnostic findings to support the claimant’s ability to
     walk/stand is limited to four hours as there was no evidence of nerve root
11   compromise, impingement or irritation and no EMG/NCS testing was
     undertaken of the lower extremities. Additionally, during the mental CE,
12   Dr. Liddell observed the claimant ambulated without assistance and
     without difficulty. Lastly, the indication by both examining physicians of
13   a need for a cane for walking/standing was given limited weight because
     in the Function Reports the claimant and his spouse indicated that the cane
14   he was using was not prescribed and a review of treating records did not
     contain evidence that a cane was subsequently prescribed.
15
     CAR 27-28.
16

17   2.     Plaintiff’s Contentions

18   Plaintiff argues:

19            At the request of the state agency, Foster had an internal
     consultative examination by Aung-Win Chiong, M.D. AR 199-205. Dr.
20   Chiong conducted a physical examination and provided a medical source
     statement. Id. Dr. Chiong identified on examination that Foster walked
21   into the examination room using a cane; Foster had an antalgic gait
     favoring his left leg; and had moderate difficulty getting on and off the
22   examination table. AR 201. Foster could not balance on his heels and toes;
     and could not perform tandem gait. AR 203. Dr. Chiong noted that Foster
23   used a cane to walk out of the clinic and used the cane until he turned the
     corner where he was able to walk without the aide of the cane. AR 204,
24   205. Despite such, Dr. Chiong limited Foster to light exertion
     (lifting/carrying 20 pounds occasionally, and 10 pounds frequently); and
25   opined that Foster could stand and walk up to four hours maximum. AR
     204.
26            At the request of the state agency, Foster underwent an orthopedic
     consultative examination on April 3, 2015, Michael J. Henry, M.D. AR
27   540-547. Dr. Henry conducted a physical examination and assessed an
     ability to do work-related activities (physical). Id. The initial opinion did
28   not contain the physical examination findings, and thus a new opinion was
                                        7
 1                  provided. AR 549, 551-560. Dr. Henry identified Foster as walking with a
                    cane. AR 553. Dr. Henry limited Foster to sedentary exertion
 2                  (lifting/carrying 10 pounds frequently/occasionally); and opined that
                    Foster requires a cane to ambulate, can ambulate without a cane for 50
 3                  feet, usage of cane is medically necessary, and with a cane Foster can
                    carry small objects with free hand. AR 555, 556.
 4                           On June 22, 2015, again the state agency sent Foster out for an
                    orthopedic consultative examination, but this time with Dale H. Van Kirk,
 5                  M.D. AR 568-572, 562-567. Dr. Van Kirk conducted a physical
                    examination, reviewed the 2013 MRI, and assessed an ability to do work-
 6                  related activities (physical). Id. Dr. Van Kirk, limited Foster to light
                    exertion (lifting/carrying 20 pounds occasionally, and 10 pounds
 7                  frequently); and opined that Foster requires a cane to ambulate for
                    balance, can ambulate without a cane for 50 feet, usage of cane is
 8                  medically necessary for balance, and with a cane Foster can carry small
                    objects with free hand. AR 562, 563. Dr. Van Kirk opined that Foster can
 9                  never balance, can walk a block at a slow pace on rough or uneven
                    surface; and can climb a few steps at a slow pace with the use of a single
10                  hand rail. AR 567. Dr. Van Kirk, on physical examination noted that
                    Foster had an abnormal Romberg test; he wavers and almost falls after
11                  five seconds; tandem walk with one foot in front of the other was difficult
                    due to balance. AR 570. Dr. Van Kirk, noted that though Foster was able
12                  to walk around the examination room without the use of cane, Foster
                    should use the cane when he is out and about for even and uneven terrain
13                  due to balance. AR 571.

14                          ***

15                          The ALJ gave minimal weight to Dr. Henry’s opinion; and gave
                    significant weight to Drs. Chiong and Van Kirk’s opinion. AR 26.
16                  However, the ALJ gave little weight the need of using a cane for
                    standing/walking because the function reports from Foster and his wife
17                  show that the cane was not prescribed by a doctor; and that the treating
                    records do not contain evidence that a cane was subsequently prescribed.
18                  AR 27. The ALJ did not provide legally sufficient reasons rejecting the
                    need of a cane to ambulate. Morgan, 169 F.3d at 603-604; Lester, 81 F.3d
19                  at 830-831.

20                  More specifically regarding the reasons articulated by the ALJ for rejecting the

21   doctors’ opinions regarding use of a cane, plaintiff argues:

22                          The ALJ rejected all three consultative examiner’s opinions
                    assessment of Foster’s need to use a cane because there was no evidence
23                  of a prescription of a cane. AR 27. On May 28, 2013, Foster requested an
                    order for a new cane to his primary care physician Lauro Tangouangco,
24                  M.D. AR 497-499. Dr. Tangouangco appeared to have responded in the
                    affirmative, and the information of Foster’s pharmacy was inputted. AR
25                  497. If Foster’s primary care physician did not agree to a new cane, then
                    he would not have prescribed it to be sent to Foster’s pharmacy. The ALJ
26                  is required to review the record as a whole. See Gallant v. Heckler, 753
                    F.2d 1450, 1456 (9th Cir.1984) (error for an ALJ to ignore or misstate the
27                  competent evidence in the record in order to justify his conclusion).

28   ///
                                                       8
 1                          In addition, the medical record establishes the use of cane. On
                    February 6, 2013, Foster ambulates with a cane. AR 264. The Social
 2                  Security field officer noted that Foster walked with an assistance from a
                    cane, and leaned heavily on the cane to get up and down. AR 284. On
 3                  April 19, 2013, Foster again was noted to ambulate with a cane on a level
                    carpeted surface. AR 323. On May 6, 2013, Foster ambulates with a single
 4                  point cane. AR 531. On May 21, 2013, Foster ambulates with single point
                    cane. AR 505. On August 5, 2013, Foster ambulate with a cane. AR 443.
 5                  On August 22, 2013, Foster again ambulates with a cane. AR 443. On
                    September 14, 2015, Foster ambulates with a cane. AR 943.
 6                          All three consultative examinations exhibited some type of
                    abnormality as to walking. Dr. Chiong, observed that Foster could not
 7                  balance on his heels and toes; and could not perform tandem gait. AR 203.
                    Dr. Henry observed that Foster walks with a cane. AR 553. Dr. Van Kirk,
 8                  on physical examination noted that Foster had an abnormal Romberg test;
                    he wavers and almost falls after five seconds; tandem walk with one foot
 9                  in front of the other was difficult due to balance. AR 570. Dr. Van Kirk,
                    noted that though Foster was able to walk around the examination room
10                  without the use of cane, Foster should use the cane when he is out and
                    about for even and uneven terrain due to balance. AR 571.
11
                           ***
12
                            The ALJ gave all three-examiner’s opinion little weight as to the
13                  required use of cane because Foster and his wife indicated in function
                    reports that the cane was not prescribed. AR 27. Those function reports
14                  were signed on May 27, 2013. AR 186, 193. On May 28, 2013, Foster
                    requested an order for a new cane to his primary care physician Lauro
15                  Tangouangco, M.D. AR 497-499. Dr. Tangouangco appeared to have
                    responded in the affirmative, and the information of Foster’s pharmacy
16                  was inputted. AR 497. The fact that the cane was not prescribed prior to
                    May 28, 2013, does not mean that the cane was not prescribed after May
17                  28, 2013. The evidence shows that it was. The ALJ may not substitute his
                    own interpretation of the medical evidence for the opinion of medical
18                  professionals. Tackett v. Apfel, 180 F.3d 1094, 1102-03 (9th Cir. 1999).
                    See Banks v. Barnhart, 434 F.Supp.2d 800, 805 (C.D. Cal. 2006) (ALJ
19                  cannot arbitrarily substitute his own judgment for competent medical
                    opinion, and he must not succumb to the temptation to play doctor and
20                  make his own independent medical findings). The medical expertise of the
                    Social Security Administration is reflected in regulations; it is not the
21                  birthright of the lawyers who apply them. Common sense can mislead; lay
                    intuitions about medical phenomena are often wrong. Schmidt v. Sullivan,
22                  914 F.2d 117, 118 (7th Cir. 1990).

23                  3.     Applicable Legal Standards

24                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

25   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

26   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

27   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

28   opinion over another. See id.
                                                       9
 1                  Under the regulations, only “licensed physicians and certain qualified specialists”

 2   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

 3   674 F.3d 1104, 1111 (9th Cir. 2012). Social workers are not considered an acceptable medical

 4   source. See Turner v. Comm’r of Soc. Sec. Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010).

 5   Nurse practitioners and physician assistants also are not acceptable medical sources. See Dale v.

 6   Colvin, 823 F.3d 941, 943 (9th Cir. 2016). Opinions from “other sources” such as nurse

 7   practitioners, physician assistants, and social workers may be discounted provided the ALJ

 8   provides reasons germane to each source for doing so. See Popa v. Berryhill, 872 F.3d 901, 906

 9   (9th Cir. 2017), but see Revels v. Berryhill, 874 F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R.

10   § 404.1527(f)(1) and describing circumstance when opinions from “other sources” may be

11   considered acceptable medical opinions).

12                  The weight given to medical opinions depends in part on whether they are

13   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

14   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

15   professional, who has a greater opportunity to know and observe the patient as an individual, than

16   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

17   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

18   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

19   Cir. 1990).

20                  In addition to considering its source, to evaluate whether the Commissioner
21   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

22   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

23   uncontradicted opinion of a treating or examining medical professional only for “clear and

24   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

25   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

26   by an examining professional’s opinion which is supported by different independent clinical
27   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

28   1041 (9th Cir. 1995).
                                                       10
 1                  A contradicted opinion of a treating or examining professional may be rejected

 2   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

 3   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

 4   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

 5   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

 6   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

 7   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

 8   without other evidence, is insufficient to reject the opinion of a treating or examining

 9   professional. See id. at 831. In any event, the Commissioner need not give weight to any

10   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

11   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

12   also Magallanes, 881 F.2d at 751.

13                  4.      Disposition

14                  Dr. Chiong submitted a report on August 8, 2012, contained in the record at

15   Exhibit 1F, following an examination. See CAR 254-266; SAT 199-205. Dr. Chiong did not

16   specifically opine plaintiff required use of a cane. See id. The doctor stated:

17                  Observation of the claimant during the examination and post-examination,
                    his symptoms appear to be out of proportion to his physical findings. He
18                  uses a cane as an assistive device which was given to him by his son. The
                    top of the cane appears to be very new although he claims he had used it
19                  for a year but said that he changed his cane just recently. Outside of the
                    examination room he was using the cane with an antalgic gait until he
20                  turns the corner when the need for the cane was less obvious.
21                  CAR 261; SAT 205.
22   Dr. Henry also examined plaintiff and prepared a revised report on April 3, 2015, contained in the

23   record at Exhibit 17F. See SAT 550-560. Dr. Henry merely noted plaintiff walked with a cane

24   but expressed no opinions in this regard. See id. Dr. Van Kirk performed an examination of

25   plaintiff and submitted a report on June 22, 2015, in the record at Exhibit 18F. See SAT 561-573.

26   Regarding functional limitations, Dr. Van Kirk opined plaintiff “. . .should use his cane when he
27   is out and about for even and uneven terrain because of his balance problem.” Id. at 571. The

28   doctor also noted: “He was able to walk around the examination room today without the use of
                                                       11
 1   his cane, however.” SAT 571-572. Dr. Van Kirk acknowledged the cane was prescribed by

 2   plaintiff’s doctor. See id. at 572. Despite these statements, the doctor opined plaintiff could walk

 3   cumulatively for six hours in an eight-hour day. See id. at 571. The doctor also opined plaintiff

 4   could frequently carry 10 pounds and occasionally carry 20 pounds. See id. at 572.

 5                  As to the need for a cane, the ALJ stated:

 6                  Lastly, the indication by both examining physicians of a need for a cane
                    for walking/standing was given limited weight because in the Function
 7                  Reports the claimant and his spouse indicated that the cane he was using
                    was not prescribed and a review of treating records did not contain
 8                  evidence that a cane was subsequently prescribed.
 9                  CAR 27.
10   According to plaintiff, the ALJ’s analysis is flawed because, contrary to the ALJ’s finding, a cane

11   was in fact prescribed:

12                  On May 28, 2013, Foster requested an order for a new cane to his primary
                    care physician Lauro Tangouangco, M.D. AR 497-499. Dr. Tangouangco
13                  appeared to have responded in the affirmative, and the information of
                    Foster’s pharmacy was inputted. AR 497. If Foster’s primary care
14                  physician did not agree to a new cane, then he would not have prescribed
                    it to be sent to Foster’s pharmacy.
15

16   Plaintiff adds: “The fact that the cane was not prescribed prior to May 28, 2013, does not mean

17   that the cane was not prescribed after May 28, 2013. The evidence shows that it was.”

18                  Dr. Chiong examined plaintiff in August 2012. Plaintiff was not prescribed a cane

19   until May 2013. Therefore, as of the time of Dr. Chiong’s evaluation, plaintiff was not using a

20   cane pursuant to a doctor’s prescription and, as such, the ALJ’s analysis is sound. Moreover, the
21   court notes Dr. Chiong did not expressly opine as to the need to use a cane and, to the contrary,

22   suggested plaintiff was exaggerating symptoms in this regard. See CAR 261; SAT 205. For

23   these reasons, the court finds no error with respect to Dr. Chiong.

24                  Dr. Henry examined plaintiff in April 2015 – after plaintiff was prescribed a cane

25   in May 2013. Dr. Henry, however, merely noted plaintiff walked with a cane and expressed no

26   opinions in this regard. See CAR 24. Because Dr. Henry did not, as plaintiff suggests, opine
27   plaintiff required use of a cane, the court does not agree with plaintiff the ALJ erred as to Dr.

28   Henry.
                                                       12
 1                  Dr. Van Kirk examined plaintiff in June 2015 – also after plaintiff was prescribed

 2   a cane. Because Dr. Van Kirk acknowledged plaintiff had been prescribed a cane, see SAT 572,

 3   the reasoning provided by the ALJ – that “treating records did not contain evidence that a cane

 4   was. . .prescribed” – is flawed because it is not supported by substantial evidence. Any error,

 5   however, is harmless.

 6                  The Ninth Circuit has applied harmless error analysis in social security cases in a

 7   number of contexts. For example, in Stout v. Commissioner of Social Security, 454 F.3d 1050

 8   (9th Cir. 2006), the court stated that the ALJ’s failure to consider uncontradicted lay witness

 9   testimony could only be considered harmless “. . . if no reasonable ALJ, when fully crediting the

10   testimony, could have reached a different disability determination.” Id. at 1056; see also Robbins

11   v. Social Security Administration, 466 F.3d 880, 885 (9th Cir. 2006) (citing Stout, 454 F.3d at

12   1056). Similarly, in Batson v. Commissioner of Social Security, 359 F.3d 1190 (9th Cir. 2004),

13   the court applied harmless error analysis to the ALJ’s failure to properly credit the claimant’s

14   testimony. Specifically, the court held:

15                  However, in light of all the other reasons given by the ALJ for Batson’s
                    lack of credibility and his residual functional capacity, and in light of the
16                  objective medical evidence on which the ALJ relied there was substantial
                    evidence supporting the ALJ’s decision. Any error the ALJ may have
17                  committed in assuming that Batson was sitting while watching television,
                    to the extent that this bore on an assessment of ability to work, was in our
18                  view harmless and does not negate the validity of the ALJ’s ultimate
                    conclusion that Batson’s testimony was not credible.
19
                    Id. at 1197 (citing Curry v. Sullivan, 925 F.2d 1127, 1131 (9th Cir. 1990)).
20
21   In Curry, the Ninth Circuit applied the harmless error rule to the ALJ’s error with respect to the

22   claimant’s age and education. The Ninth Circuit also considered harmless error in the context of

23   the ALJ’s failure to provide legally sufficient reasons supported by the record for rejecting a

24   medical opinion. See Widmark v. Barnhart, 454 F.3d 1063, 1069 n.4 (9th Cir. 2006).

25                  The harmless error standard was applied in Carmickle v. Commissioner, 533 F.3d

26   1155 (9th Cir. 2008), to the ALJ’s analysis of a claimant’s credibility. Citing Batson, the court
27   stated: “Because we conclude that . . . the ALJ’s reasons supporting his adverse credibility

28   finding are invalid, we must determine whether the ALJ’s reliance on such reasons was harmless
                                                       13
 1   error.” See id. at 1162. The court articulated the difference between harmless error standards set

 2   forth in Stout and Batson as follows:

 3                  . . . [T]he relevant inquiry [under the Batson standard] is not whether the
                    ALJ would have made a different decision absent any error. . . it is whether
 4                  the ALJ’s decision remains legally valid, despite such error. In Batson, we
                    concluded that the ALJ erred in relying on one of several reasons in
 5                  support of an adverse credibility determination, but that such error did not
                    affect the ALJ’s decision, and therefore was harmless, because the ALJ’s
 6                  remaining reasons and ultimate credibility determination were adequately
                    supported by substantial evidence in the record. We never considered what
 7                  the ALJ would do if directed to reassess credibility on remand – we
                    focused on whether the error impacted the validity of the ALJ’s decision.
 8                  Likewise, in Stout, after surveying our precedent applying harmless error
                    on social security cases, we concluded that “in each case, the ALJ’s
 9                  error . . . was inconsequential to the ultimate nondisability determination.”
10                  Our specific holding in Stout does require the court to consider whether the
                    ALJ would have made a different decision, but significantly, in that case
11                  the ALJ failed to provide any reasons for rejecting the evidence at issue.
                    There was simply nothing in the record for the court to review to determine
12                  whether the ALJ’s decision was adequately supported.
13                  Carmickle, 533 F.3d at 1162-63 (emphasis in original; citations omitted).
14                  Thus, where the ALJ’s errs in not providing any reasons supporting a particular

15   determination (i.e., by failing to consider lay witness testimony), the Stout standard applies and

16   the error is harmless if no reasonable ALJ could have reached a different conclusion had the error

17   not occurred. Otherwise, where the ALJ provides analysis but some part of that analysis is

18   flawed (i.e., some but not all of the reasons given for rejecting a claimant’s credibility are either

19   legally insufficient or unsupported by the record), the Batson standard applies and any error is

20   harmless if it is inconsequential to the ultimate decision because the ALJ’s disability
21   determination nonetheless remains valid.

22                  Applying the Batson standard given the ALJ’s citation to a reason unsupported by

23   the record, the court finds the ALJ’s error is harmless because it is inconsequential to the ultimate

24   disability determination. As noted above, while Dr. Van Kirk noted plaintiff’s use of a cane

25   prescribed by his doctor, Dr. Van Kirk was critical of plaintiff’s need to use a cane, noting

26   plaintiff did not use a cane when walking around during the examination. See SAT 571-572.
27   Moreover, despite the doctor’s observations regarding plaintiff’s use of a cane, Dr. Van Kirk did

28   not impose any significant work-related functional restrictions as a result. Notably, Dr. Van Kirk
                                                        14
 1   opined plaintiff could walk cumulatively for six hours in an eight-hour day, and could frequently

 2   carry 10 pounds and occasionally carry 20 pounds. See id. at 571-572. Plaintiff’s citations to

 3   various instances when he was observed using a cane for ambulation do not undermine the court’s

 4   conclusion because the use of a cane, in and of itself, does not indicate significant work-related

 5   restrictions in activities involving ambulation and, indeed, in this case Dr. Van Kirk found none.

 6

 7                                          IV. CONCLUSION

 8                  Based on the foregoing, the court concludes that the Commissioner’s final decision

 9   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

10   ORDERED that:

11                  1.      The Clerk of the Court is directed to terminate plaintiff’s motion for

12   summary judgment filed October 23, 2017, (Doc. 13) as a pending motion;

13                  2.      Plaintiff’s motion for summary judgment filed April 16, 2018, (Doc. 27) is

14   denied;

15                  3.      Defendant’s motion for summary judgment (Doc. 28) is granted;

16                  4.      The Commissioner’s final decision is affirmed; and

17                  5.      The Clerk of the Court is directed to enter judgment and close this file.

18

19

20   Dated: January 3, 2019
                                                         ____________________________________
21                                                       DENNIS M. COTA
22                                                       UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                       15
